Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 1 of 18 Pageid#: 152




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

BELLE GARDEN ESTATE, LLC, and )
CHARLES RUSSELL,                )
                                )
            Plaintiffs,         )                  Civil Action No. 7:21cv00135
                                )
v.                              )                  MEMORANDUM OPINION
                                )
The Honorable RALPH S. NORTHAM, )                  By:     Hon. Thomas T. Cullen
                                )                          United States District Judge
            Defendant.          )


       Plaintiffs Belle Garden Estate, LLC, and its owner, Charles Russell, (collectively “Belle

Garden” or “Plaintiff”) sued the Hon. Ralph S. Northam, Governor of Virginia, for alleged

violations of their constitutional rights through the enforcement of the Governor’s COVID-

19 restrictions on individuals and businesses, as detailed in Executive Order 72. Plaintiff also

asks this court to issue a preliminary injunction, suspending enforcement of Executive Order

72 until the case can be decided on the merits. Because Belle Garden’s underlying claims are

unlikely to succeed on the merits, its only damages are monetary, and the countervailing public

interest counsels caution in this scenario, the court will deny Plaintiff’s request for a

preliminary injunction.

                                    I.     BACKGROUND

       On March 30, 2020, as the rising threat of the COVID-19 pandemic became evident,

Governor Northam issued Executive Order 55, which, among other things, instructed all

Virginians to remain in their places of residence with limited exceptions. This restriction

remained in effect until May 15, 2020, when the Governor began a multi-phase process for
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 2 of 18 Pageid#: 153




easing the state back into normal life. That process has taken substantially longer than

anticipated and restrictions have fluctuated, often unpredictably, based on dramatic spikes and

declines in COVID-19 infection and hospital-admission rates. During that time, more than

10,000 Virginians have died as a result of the COVID-19 virus. But after a year of restrictions

and the advent of mass vaccination, COVID-19 trends in Virginia have been encouraging

since at least February of this year. In light of those positive trends, the Governor issued the

operative version of Executive Order 72 on February 24, 2021, to take effect on March 1,

2021. Order 72 eases restrictions on many businesses, including entertainment and amusement

businesses such as theme parks and zoos. According to the Order, entertainment and

amusement businesses may operate at 30% capacity, up to a maximum of 250 guests for

indoor venues and 1,000 for outdoor venues. If, however, a business hosts a private booking,

it is limited to a maximum of 10 people for an indoor venue and 25 people for an outdoor

venue.

         Plaintiff Belle Garden Estate is a wedding venue in Franklin County. Under Order 72,

Belle Garden may not host private bookings—including weddings—for events with more than

25 people. It alleges that the restriction on its capacity violates the First and Fourteenth

Amendments by preventing wedding venues from holding nonreligious ceremonies with more

than 25 attendees, while allowing other businesses, such as amusement parks, to operate with

much larger maximum capacities.

                                         II.    ANALYSIS

         This matter is before the court on Belle Garden’s motion for a preliminary injunction.

Plaintiff asks this court to enjoin enforcement of Executive Order 72 and allow it to host


                                               2
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 3 of 18 Pageid#: 154




weddings of any size. Because Belle Garden has not demonstrated that any of the relevant

considerations weigh in favor of an injunction, the motion will be denied.

       “A preliminary injunction is ‘an extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.’” Mountain Valley Pipeline, LLC v. W.

Pocahontas Props. Ltd. P’ship, 918 F.3d 353, 366 (4th Cir. 2019) (quoting Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 22 (2008)). Parties seeking a preliminary injunction must establish that: (1)

they are likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction

is in the public interest. Winter, 555 U.S. at 20. While preliminary injunctions are always

extraordinary remedies, mandatory preliminary injunctions—that is, injunctions that alter the

status quo instead of preserving it—are granted even more sparingly. Here, Belle Garden asks

the court to suspend the enforcement of an Executive Order that has been in effect since

March 1, 2021. This kind of injunction “normally should be granted only in those

circumstances when the exigencies of the situation demand such relief.” Wetzel v. Edwards, 635

F.2d 283, 286 (4th Cir. 1980). Such exigencies are present only where the injunction is

“necessary both to protect against irreparable harm in a deteriorating circumstance created by

the defendant and to preserve the court’s ability to enter ultimate relief on the merits of the

same kind.” In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526 (4th Cir. 2003).

       Belle Garden has failed to demonstrate that any of the four relevant considerations

weigh in favor of an injunction. It has not shown a likelihood of success on the merits; it has

not demonstrated (or even pleaded) any irreparable harm; and it has not shown that the

equities or public interest weigh in favor of enjoining the Governor’s executive order.


                                                 3
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 4 of 18 Pageid#: 155




   A. Likelihood of Success on the Merits

       Belle Garden is unlikely to succeed on the merits for three reasons. First, the Governor

is likely immune from suit; second, Belle Garden has not demonstrated a viable First

Amendment claim; and third, Belle Garden is highly unlikely to meet the heavy burden

applicable to its equal protection claim.

       i.      Sovereign Immunity

       The Eleventh Amendment provides that “[t]he Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend XI. In essence, the amendment “render[s] States immune from

being hauled into federal court by private parties.” Wright v. North Carolina, 787 F.3d 256, 261

(4th Cir. 2015). While the text of the amendment only renders states immune from suits by

citizens of other states, the Supreme Court has recognized that the protections of sovereign

immunity reach beyond the words of the amendment and render states immune from suits by

their own citizens as well. See Alden v. Maine, 527 U.S. 706, 727–28 (1999).

       But state governments are not wholly immune from suit in federal court. In Ex parte

Young, 209 U.S. 123 (1908), the Supreme Court held that suits seeking to enjoin a state official

from enforcing an allegedly unconstitutional statute are exempted from the doctrine of

sovereign immunity. “The theory of Ex parte Young is that because an unconstitutional statute

is void, it cannot cloak an official in the state’s sovereign immunity.” CSX Transp. Inc. v. Bd. of

Pub. Works, 138 F.3d 537, 540 (4th Cir. 1998). It is based on the “legal fiction” that a state


                                                4
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 5 of 18 Pageid#: 156




officer who violates the Constitution is not acting in his official capacity. Stated differently, a

state official ceases to represent the state—and therefore falls outside the protections of the

Eleventh Amendment—when he attempts to use state power to violate the Constitution. See

Sch. Bd. of City of Charlottesville, Va. v. Allen, 240 F.2d 59, 63 (4th Cir. 1956). Invoking the Ex

parte Young exception is not as easy as alleging that a state statute is unconstitutional, however;

successfully using the exception to circumvent sovereign immunity requires a plaintiff to sue

the correct state official. Because the premise of Ex parte Young is that a particular state official

loses the protection of the Eleventh Amendment through his use of state power to enforce

an unconstitutional law, a plaintiff seeking to utilize the doctrine must bring suit against an

official who enforces the law. That is, a state official must have a special relationship with the

allegedly unconstitutional policy, and he must have “acted or threatened” to enforce the policy.

Ex parte Young, 209 U.S. at 157; Gilmore, 252 F.3d at 331.

       Governor Northam does not have a “special relationship” with Order 72 sufficient to

vitiate his sovereign immunity from suit. Order 72 expressly delegates authority for its

enforcement to executive officials other than the Governor. Enforcement of the business

restrictions—the provisions challenged by Belle Garden—is delegated to the Virginia

Department of Health as well as to various other executive agencies depending on the nature

of the business at issue. (See ECF No. 1-1 at 12.) And the fact that Governor Northam created

and promulgated Order 72 is not enough to create the requisite special relationship under Ex

parte Young. “General authority to enforce the laws of the state is not sufficient to make

government officials the proper parties to litigation challenging the law.” Gilmore, 252 F.3d at

331. Judge Arenda Wright Allen of the Eastern District of Virginia put it well in a nearly


                                                 5
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 6 of 18 Pageid#: 157




identical case: “Applicability of the Ex parte Young exception turns on who has the prospective

authority to enforce the law, not on who had retrospective authority to create the law.” Lighthouse

Fellowship Church v. Northam, 2021 U.S. Dist. LEXIS 19715, *17-18 (E.D. Va. Jan. 27, 2021). In

order for Governor Northam to be amenable to suit under Ex parte Young, Belle Garden must

show that he has some particular role in enforcing Order 72. See In re Abbott, 956 F.3d 696,

709 (5th Cir. 2020) (holding that the Governor was not amenable to suit in an action

challenging an executive order because “[t]he power to promulgate law is not the power to

enforce it.”). It has not done so.

       Belle Garden attempts to distinguish the relevant precedent by arguing that the cases

deal with “laws” (which Belle Garden seems to understand to refer only to statutes), not

executive orders. But executive orders are, in every relevant and practical sense, laws. Common

usage of the word in precedent clearly encompasses executive orders, as illustrated by Abbot

and Lighthouse Fellowship themselves, which both dealt with executive orders. See Abbott, 956

F.3d at 709; Lighthouse Fellowship, 2021 U.S. Dist. LEXIS 19715, at *17-18. Executive Order 72

is unquestionably a law.

       Because Belle Garden has not demonstrated or pleaded that Governor Northam has a

special relationship with Order 72, he is likely immune from suit and, as he is the only named

defendant, Belle Garden is unlikely to succeed on the merits of its claims.

       ii.     First Amendment

       Even if Belle Garden could bring suit against the Governor, it could not prove any

likelihood of success on the merits for either its First or Fourteenth Amendment claims. With

respect to the First Amendment, Belle Garden has taken a shotgun approach. Its complaint


                                                6
    Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 7 of 18 Pageid#: 158




invokes freedom of assembly (more commonly known as freedom of association), (see ECF

No. 1 at 9), while its preliminary injunction briefing implies that the basis for the claim is the

right to free speech, (see ECF No. 6 at 3).

         At argument, counsel for Belle Garden also raised, for the first time, a claim that Order

72 violates its Establishment Clause rights. But there is no hint of such a claim in Belle

Garden’s complaint or its briefing on the preliminary injunction. The only time the

Establishment Clause is even mentioned in Plaintiff’s filings is one sentence in its reply brief

that addresses the issue of third-party rights. (See ECF No. 18 at 4.) To state a legal claim, a

complaint must do at least two things. First, it must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Second, it must

plead “more than labels and conclusions” such that its “[f]actual allegations [are] enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Belle Garden’s complaint does neither of these things with respect to the

Establishment Clause. It contains no statement regarding an Establishment Clause claim and

pleads no facts that would support such a claim.1 Without any allegations related to the



1
  This issue highlights a more general problem that pervades Belle Garden’s constitutional claims. All
of its arguments, including those in its briefing and those made at oral argument, proceed by invoking
broad constitutional principles and then obscuring the particulars of its claims so that they remain as
broad as possible. Despite the fact that Belle Garden’s complaint only mentions violations of its rights
of freedom of assembly and equal protection, it has now asserted a free speech claim, an Establishment
Clause claim, a disparate impact claim based on the nature of its business, a religious discrimination
claim, and violations of third-party rights to association, speech, equal protection, and freedom of
contract. This approach does not satisfy the well-established standards for federal pleading or
constitutional litigation. The Constitution and First Amendment within it are not monolithic entities.
A plaintiff must do more than generally (and vaguely) invoke the First and Fourteenth Amendments
in its complaint, and then assert, on a rolling basis, every right these constitutional provisions may
protect. Belle Garden is limited to the specific allegations in its complaint, and its attempt to shoehorn
in a litany of additional arguments cannot broaden the narrow claims in its pleadings. Any other
                                                    7
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 8 of 18 Pageid#: 159




Establishment Clause or any facts that would support such allegations, Belle Garden’s

complaint does not contain an Establishment Clause claim, and it cannot now seek an

injunction based on alleged violations of Establishment Clause rights.

       Putting aside the Establishment Clause, the court will, out of an abundance of caution,

construe the complaint to present both associational and speech claims. Even generously

construed, Belle Garden’s filings completely fail to demonstrate, to this point, any associational

or speech rights that would trigger constitutional protection.

       The First Amendment protects two kinds of association: intimate associations—the

associations that attend one’s family and personal life—and expressive associations—the

associations one forms to speak, petition, or otherwise express a point of view. See Roberts v.

U.S. Jaycees, 468 U.S. 609, 619 (1984); Leaders of a Beautiful Struggle v. Balt. Police Dep’t, 979 F.3d

219, 232 (4th Cir. 2020). This is plainly not a case of intimate association (as Belle Garden is

seeking a ruling that it may host gatherings of more than 25 people with whom it has no

personal relationship) and Belle Garden’s pleadings do not identify any expressive purpose for

the association at issue. (See generally ECF Nos. 1, 6, 18.) Therefore, Belle Garden has not

shown a likelihood of success on the merits with respect to any associational claim.

       Plaintiff’s speech claim falters for a similarly basic reason. Free speech claims require

speech. See Texas v. Johnson, 491 U.S. 397, 404 (1989); United States v. O’Brien, 391 U.S. 367, 376

(1968). And while the First Amendment sweeps broadly, protecting written and verbal speech

as well as expressive conduct, a plaintiff may only invoke its protections if she is engaged in



method would be unduly prejudicial to defendants, as they would have no other reason to brief or
prepare arguments for other claims.
                                                  8
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 9 of 18 Pageid#: 160




some form of expression. There is no expression here, at least not from Belle Garden, a 10-

acre wedding venue, or its proprietor. This much is clear from its own argument. Belle

Garden’s only purported support for its free speech claims is in its briefing, where it argues in

passing that “[c]ore First Amendment principles, such as hosting and participating in wedding

ceremonies religious or secular, are protected free speech,” and cites to Pickering v. Board of

Education, 391 U.S. 563, 568 (1968). (ECF No. 6 at 3.) First, Pickering has nothing to do with

weddings or gatherings and does not support the proposition for which Belle Garden cites it.

In that case, the Court addressed a school’s regulation of a teacher’s speech and sought to

“arrive at a balance between the interests of the teacher, as a citizen, in commenting upon

matters of public concern and the interest of the State, as an employer, in promoting the

efficiency of the public services it performs through its employees.” Pickering, 391 U.S. at 568.

The analysis of whether a state government may censor the speech of its employees is wholly

irrelevant to the question before the court in this case, and Belle Garden’s arguments provide

no basis for the court to conclude that its First Amendment rights are being violated.

       Second, Belle Garden’s complaint and briefing are devoid of specific factual allegations

suggesting that it is involved in any expression related to wedding ceremonies. The complaint

does not contain a detailed description of Belle Garden’s business, saying only that it

“primarily operates as a wedding venue.” (ECF No. 1 at 1.) This description gives the court

no reason to believe that anything about Belle Garden’s business is expressive. The provision

of facilities and services for a wedding is not inherently expressive. While it may be the case

that some wedding vendors have a claim to First Amendment protections, see Masterpiece

Cakeshop, Ltd. v. Colo. C.R. Comm’n, 138 S. Ct. 1719 (2018), Belle Garden does not contend that


                                               9
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 10 of 18 Pageid#: 161




its services have any unique or expressive elements that could implicate the First Amendment’s

protections.

        Certainly, weddings are expressive events. If this case were brought by a couple who

argued that Order 72 somehow infringed on their ability to express their love and union, the

court would be obliged to apply a different analysis. But Belle Garden hosts weddings; it does

not officiate or participate in them. In certain circumstances, a wedding vendor may be able

to invoke the First Amendment rights of participants when challenging a law that injures the

vendor, see, e.g., Kaahumanu v. Hawaii, 682 F.3d 789, 797 (9th Cir. 2012), but here Belle Garden

raises only its own First Amendment rights.2 Because it has not established that it engages in

expression, it is unlikely to succeed on the merits with such an argument.

        iii.    Equal Protection

        Finally, Belle Garden has not shown any likelihood of success on the merits with

respect to its Fourteenth Amendment equal protection claim. It argues that Order 72

unconstitutionally discriminates against wedding venues by saddling them with onerous

capacity restrictions while allowing similar businesses free rein to host thousands of people.

Even if Belle Garden can demonstrate that it is treated differently than other businesses, Order

72 is rationally related to the government’s legitimate interest in controlling the pandemic and

therefore withstands constitutional scrutiny.




2
 In its briefing and at argument, Belle Garden attempted to assert the rights of its third-party patrons.
However, as counsel conceded at oral argument, the complaint contains no claims based on the rights
of third parties and otherwise does not satisfy the pleading standard. (See generally ECF No. 1.)

                                                   10
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 11 of 18 Pageid#: 162




       The first hurdle for Belle Garden’s equal protection claim is that it is not treated

differently from other businesses. Order 72’s limitations on private bookings apply to Belle

Garden in the same way they apply to the businesses it claims are receiving preferential

treatment. (See ECF No. 1-1 at 9–10.) If an amusement park or concert hall (two of the

businesses Belle Garden highlights) were to take a private booking, they would be limited to

hosting 25 people in an outdoor venue. In fact, every business to which Belle Garden points

as receiving preferential treatment is subject to the same restrictions. (See generally ECF No. 1-

1.) Wedding venues presumably suffer more from the private-booking restriction because their

business is entirely private bookings, but their suffering, although real, significant, and

unfortunate, is not the result of any disparate treatment. They are subject to the same rules as

everyone else.

       Even assuming Belle Garden could show it is treated differently, the Equal Protection

Clause provides it scant protection. The Fourteenth Amendment’s protections against

discrimination apply most strongly where a law discriminates based on a suspect or quasi-

suspect classification, such as race or gender. See McLaughlin v. Florida, 379 U.S. 184, 192 (1964);

Frontiero v. Richardson, 411 U.S. 677, 686 (1973). In such cases, the law is subject to heightened

scrutiny, either strict or intermediate, depending on the nature of the discriminatory

classification. But when a law does not create or result in suspect classifications, the Equal

Protection Clause provides little protection against disparate treatment by state governments.

In such cases, the law is subject only to rational basis review and “will be sustained if the

classification drawn by the statute is rationally related to a legitimate state interest.” City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). This is particularly true with respect


                                                11
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 12 of 18 Pageid#: 163




to social or economic legislation, where “the Equal Protection Clause allows the States wide

latitude.” Id. The rational basis test is extremely forgiving to the state—proper application

rarely results in invalidation of a state law. As the Supreme Court has put it, “the Court hardly

ever strikes down a policy as illegitimate under rational basis scrutiny. On the few occasions

where we have done so, a common thread has been that the laws at issue lack any purpose

other than a ‘bare . . . desire to harm a politically unpopular group.’” Trump v. Hawaii, 138 S.

Ct. 2392, 2420 (2018) (quoting Dep’t of Agric. v. Moreno, 413 U.S. 528, 534 (1973)). This

deferential review places a heavy burden on Belle Garden. In order to succeed on its equal

protection claim, it must demonstrate that Order 72 is not rationally related to any legitimate

state interest, and that it is so arbitrary as to make animus the only explanation for its

enactment.3

        Not only does Belle Garden’s equal protection claim fall under the most deferential

form of constitutional review, it also challenges Virginia’s actions in an arena where the state’s

governing authority is at its strongest. Virginia, unlike the federal government, has broad,

unenumerated authority to make laws that protect the public health.

        A basic premise of the American Constitution is that our federal government is one of

enumerated powers. That is to say, the federal government only wields that authority which is

specifically allocated to it. Our Constitution, a relatively short document, contains an

exhaustive list of everything the federal government is allowed to do. When the President or



3
 In its reply brief, Belle Garden attempts to argue—for the first time—that Order 72 discriminates
on the basis of religion, a protected class. (See ECF No. 18 at 4.) This argument is undermined by the
plain language of the Order itself. The religious status or affiliation of a business has no effect on the
capacity at which it may operate under Order 72.
                                                   12
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 13 of 18 Pageid#: 164




Congress takes an action that it cannot root in a specific constitutional authorization, its action

is unconstitutional and must be struck down.

        State governments have no such constraint on their authority. As James Madison said,

“The powers delegated by the proposed Constitution to the federal government are few and

defined. Those which are to remain in the State governments are numerous and indefinite.”

James Madison, The Federalist No. 45, 292-93 (C. Rossiter ed. 1961). Among the states’

various wells of authority is the police power, what the Supreme Court has called the “general

power of governing.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 536 (2012). The

Constitution acknowledges the retention of the police power by the states in the Tenth

Amendment, which states: “The powers not delegated to the United States by the

Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to the

people.” U.S. Const. amend X.

        Protection of the public health has long been recognized as a valid end of the police

power. Dating back to the colonial era, states have regularly passed laws to protect the public

from disease. See James G. Hodge, Jr., The Role of New Federalism and Public Health Law, 12 J.L.

& Health 309, 325 (1998); James A. Tobey, Public Health and the Police Power, 4 N.Y.U. L. Rev.

126 (1927). More than a century ago, the Supreme Court recognized the authority of states to

legislate for the public health when it held the police power enabled Massachusetts to mandate

that individuals in the town of Cambridge receive the smallpox vaccine because the disease

had become “prevalent” there. See Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905). The Court

said:

               The authority of the state to enact this statute is to be referred to
               what is commonly called the police power,—a power which the
                                                13
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 14 of 18 Pageid#: 165




                state did not surrender when becoming a member of the Union
                under the Constitution. Although this court has refrained from
                any attempt to define the limits of that power, yet it has distinctly
                recognized the authority of a state to enact quarantine laws and
                ‘health laws of every description;’ indeed, all laws that relate to
                matters completely within its territory and which do not by their
                necessary operation affect the people of other states. According
                to settled principles, the police power of a state must be held to
                embrace, at least, such reasonable regulations established directly
                by legislative enactment as will protect the public health and the
                public safety . . . .

Id. at 24–25.

        It is the exercise of this power that Belle Garden now challenges. Of course, the Equal

Protection Clause does not countenance unconstitutional exercises of the police power in

pursuit of public health. But though Virginia’s actions are subject to constitutional scrutiny,

the fact that the state is exercising one of its broadest powers is surely relevant here. When

considering whether Order 72 is rationally related to any legitimate state interest, the court

must consider the nature of the power wielded by the state and the legitimacy of the end it

seeks to accomplish.

        In light of these considerations (or, in truth, even ignoring them), Belle Garden cannot

show any likelihood of success on the merits with respect to its equal protection claim. Order

72 is plainly related to a legitimate state interest: the control of COVID-19, which, as of this

date, has killed 10,147 Virginians and infected roughly 590,000 others.4 Belle Garden responds

that Order 72 is arbitrary insofar as it distinguishes wedding venues from other entertainment

businesses and private bookings from public gatherings. But the Governor points out that



4Virginia Department of Health COVID-19 Public Use Data Set, https://data.virginia.gov/Government/VDH-COVID-
19-PublicUseDataset-Cases/bre9-aqqr (last visited Mar. 26, 2021).

                                                    14
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 15 of 18 Pageid#: 166




private bookings are different from gatherings of strangers because they are composed of

friends and family. The Governor argues that such gatherings pose a greater risk of viral

transmission both because the purpose of the gathering is for the participants to socialize, and

because the participants themselves are familiar with one another and therefore likely to have

longer and more intimate interactions. (See ECF No. 14 at 19–20; ECF No. 14-1 at 4–6.) This

common-sense justification is sufficient to demonstrate that Order 72 is likely rationally related

to a legitimate state interest of controlling the spread of a deadly and contagious virus among

its citizenry.

    B. Irreparable Harm

        Belle Garden has also failed to demonstrate that it will suffer irreparable harm if the

court does not issue a preliminary injunction. The only injury mentioned in its filings is

monetary. (See ECF No. 1 at 6–1; ECF No. 6 at 5.) Absent extraordinary circumstances,

monetary damages do not qualify as irreparable harm sufficient to justify a preliminary

injunction. See Hughes Network Sys., Inc. v. InterDigital Commc’ns Corp., 17 F.3d 691, 694 (4th Cir.

1994). When evaluating whether a party’s potential damages justify a preliminary injunction,

                 The key word . . . is irreparable. Mere injuries, however substantial,
                 in terms of money, time and energy necessarily expended in the
                 absence of a stay, are not enough. The possibility that adequate
                 compensatory or other corrective relief will be available at a later
                 date, in the ordinary course of litigation, weighs heavily against a
                 claim of irreparable harm.

Sampson v. Murray, 415 U.S. 61, 90 (1974).

        There are exceptions to this general rule. For example, if the monetary damages to be

inflicted threaten a plaintiff’s existence, it may be able to demonstrate irreparable harm. See

Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). But such exceptions
                                                  15
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 16 of 18 Pageid#: 167




are “quite narrow, reflecting instances where the harm suffered by the plaintiff from denying

the injunction is especially high in comparison to the harm suffered by the defendant from

granting it.” Hughes, 17 F.3d at 694. Moreover, Belle Garden has not demonstrated, or even

argued, that there are exceptional circumstances present in this case that would transform its

monetary damages into an irreparable injury. Its claimed damages (estimated at $5,000 to

$8,000 per cancelled wedding) are the paradigmatic example of a reparable harm—that which

the court could remedy with an award at the conclusion of the case. If Belle Garden succeeds

in its challenge and demonstrates that the government (through a properly named defendant)

unlawfully caused it to lose money, this court will have no trouble making it whole again.

Therefore, Belle Garden has not demonstrated any irreparable harm, and the second factor of

the preliminary injunction test weighs against issuance of an injunction.

   C. Balance of the Equities and Public Interest

       Finally, Belle Garden has not demonstrated that the balance of the equities or the public

interest counsel the issuance of an injunction. These two elements are often considered

together, especially when the government is the party opposing an injunction. See, e.g., Roe v.

Dep’t of Def., 947 F.3d 207, 230 (4th Cir. 2020); Di Biase v. SPX Corp., 872 F.3d 224, 235 (4th

Cir. 2017); Nken v. Holder, 556 U.S. 418, 435 (2009). The equities and the public interest weigh

strongly against an injunction in this case. Demonstrating why this is the case requires going

no further than the preamble of Order 72 itself, which notes that Virginia is currently averaging

more than 2,000 new COVID-19 cases each day with a PCR test positivity rate of 8.3 percent.

(ECF No. 1-1 at 1.) To put it another way, if the court issues a preliminary injunction in this

case, there is a reasonable likelihood that more people will become infected and/or die than if


                                               16
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 17 of 18 Pageid#: 168




it does not. This is, to put it mildly, a compelling argument that the public interest weighs

against an injunction. Certainly, it outweighs Belle Garden’s argument that it is being unfairly

deprived of money.5 To hold otherwise would border on the hypocritical. This court has

suspended in-person operations for the last year because it believes that the public interest in

avoiding the transmission of COVID-19 is so strong. This is not to say that Order 72 is

somehow immune from review because of the pandemic, only that the equities and public

interest—at least at the current time—weigh against preventing its enforcement prior to a full

review of the case on the merits.

                                         III.    CONCLUSION

       Belle Garden is unlikely to succeed on the merits of its First and Fourteenth

Amendment claims, has not pleaded irreparable harm, and has failed to demonstrate that the

equities or public interest weigh in favor of an injunction. The court will therefore deny its

motion.




5
  The court does note, however, that the data cited in the Governor’s order grow more favorable with
each passing day. While it is easy to say that the public interest weighs against enjoining Order 72 at
the moment, the possibility of infectious disease is not talisman against injunctive relief. If the
pandemic continues to abate, the court may be obligated to scrutinize the purported justifications for
restrictions that individuals and businesses, like Belle Garden, contend impose of their constitutional
rights.
                                                  17
Case 7:21-cv-00135-TTC Document 24 Filed 03/26/21 Page 18 of 18 Pageid#: 169




      The clerk is directed to forward a copy of this Memorandum Opinion and the

accompanying Order to all counsel of record.

             ENTERED this 26th day of March, 2021.

                                                /s/ Thomas T. Cullen
                                                ________________________________

                                                HON. THOMAS T. CULLEN
                                                UNITED STATES DISTRICT JUDGE




                                           18
